Submitted March 18, 1927.
Plaintiffs, who own a farm in Armstrong County, obtained a verdict against defendant company because of injury to and destruction of their orchard and buildings through a fire alleged to have been negligently caused by sparks from a passing locomotive on defendant's line. *Page 216 
Judgment was entered on a verdict for plaintiffs and this appeal followed.
The sole question involved is stated by appellant thus: "Is there sufficient evidence on which to base a finding that the fire was caused by sparks or cinders from defendant's engine?" After reading the evidence, we conclude that, under our authorities, this question must be answered in the affirmative, and since the law on the subject has been so often and so recently discussed by us, it would serve no useful purpose to go over it again at this time.
The judgment is affirmed.